Name: Commission Regulation (EEC) No 1062/93 of 30 April 1993 on the transport and sale of fodder grain held by the Spanish intervention agency for disposal to stockfarmers established in certain regions of Spain
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade policy;  deterioration of the environment
 Date Published: nan

 No L 108/891 . 5. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1062/93 of 30 April 1993 on the transport and sale of fodder grain held by the Spanish intervention agency for disposal to stockfarmers established in certain regions of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, these reasons justify the approval of such transport at the lowest cost ; Whereas stockfarming has been particularly affected by the drought ; whereas the use of the cereals should there ­ fore be limited to drought-stricken stockfarmers esta ­ blished in those regions ; whereas all necessary measures must be taken by the Member State to monitor such use ; Whereas a security must be put up to gaurantee the performance of the operation ; Whereas the provision of fodder grain is insufficient to resolve the existing difficulties facing stockfarmers ; whereas, in view of the special circumstances, deferred payment for cereals purchased should be permitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the finan ­ cing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 of Council Regulation (EEC) No 1 581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2203/90 (*), provides that cereals held by the intervention agency are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (6), as last amended by Regulation (EEC) No 966/93 Q, lays down the procedure and the conditions for the disposal of cereals held by intervention agencies ; Whereas, as a result of the persisting drought, certain regions of Spain are suffering from a severe shortage of fodder and fodder grain ; whereas this situation is a threat to stockfarmers, who, being unable to obtain fodder at a reasonable price, may be forced to sell their livestock prematurely ; whereas appropriate action should be taken in order to avoid such negative consequences ; Whereas Spain has large intervention stocks, part of which are stored in regions other than those affected ; whereas Spain has notified the reasons necessitating the transport to the affected regions of quantities of fodder grain taken over by this intervention agency ; whereas Article 1 1 . The Spanish intervention agency, hereinafter known as SENPA, shall, under the conditions laid down in Regu ­ lation (EEC) No 1836/82, issue a standing invitation to tender for the resale of 120 000 tonnes of barley and 30 000 tonnes of rye held by it with a view to disposal to drought-stricken stockfarmers in Cadiz, Badajoz, Caceres, Cordoba, Granada, Malaga, Sevilla, Ciudad Real, Toledo, Jaen, Salamanca, Avila, Zamora and Huelva. 2. Without prejudice to the provisions of Regulation (EEC) No 1836/82, the following special rules shall apply to this invitation to tender :  the cereals shall be disposed of by invitation to tender in drought-stricken regions in the form of a mixture prepared by the SENPA of approximately 15 % rye and 85 % barley,  only stockfarmers in the regions listed or their autho ­ rized agents may submit tenders,  the offers are made with reference to the actual quality of the corresponding lot, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 337, 14. 12. 1990, p. 3 . 0 OJ No L 139, 24. 5. 1986, p. 33. 0 OJ No L 201 , 31 . 7. 1990, p. 5 . (v) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 98, 24. 4. 1993, p . 25.  the security referred to in Article 13 (4) second indent of Regulation (EEC) No 1836/82 is not to be furni ­ shed, No L 108/90 Official Journal of the European Communities 1 . 5. 93  the tender selected must be at least 95 % of the inter ­ vention price referred to in Article 7 of Regulation (EEC) No 2727/75, applicable on the last day on which tenders may submitted,  a security equal to the intervention price must be furnished by the successful tenderer to guarantee payment for the cereals disposed of by invitation to tender ; the security is released on payment,  the final date for the invitation to tender shall be 31 May 1993 . Article 2 By way of derogation from the first paragraph of Article 16 of Regulation (EEC) No 1836/82, cereals disposed of by invitation to tender shall be paid for at the end of the sixth month following the month in which the contract was awarded. Article 3 The quantities of cereals for which tenders are invited shall be made available to tenderers by SENPA without delay, SENPA shall be responsible for the transport of the cereals from the place of storage to the place of disposal . This shall be approved in accordance with Article 1 of Regulation (EEC) 3492/90 . SENPA shall reimburse trans ­ port costs on presentation of transport invoices up to ECU 20 per tonne as well as, where necessary, the costs of additional entries and removals. Article 4 1 . The Spanish authorities shall take the necessary steps to guarantee the performance of the operation and inform the Commission of them. 2. SENPA shall keep separate accounts for this opera ­ tion. 3 . Successful tenderers must be prepared to undergo all the checks which SENPA may wish to carry out in order to assure itself that the tenderer is actually a stockfarmer or an authorized representative. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993 . For the Commission Rene STEICHEN Member of the Commission